DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  In line 10 of Claim 1, immediately after “valve, and”, “between” should be deleted since the movement is between a first position and a second position instead of between a first position and between a second position. Similar corrections should be made to Claim 7. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folk et al. (PG Pub. 2014/0039459).
Regarding Claim 1, Folk discloses a liquid embolic agent delivery device (see microcatheter 100), comprising: an outer catheter (see outer catheter 102/112) comprising: a first elongated tube having an outer tube passage extending within it (lumen 120; see Fig. 2); a valve (see valve 140 or 348) disposed at a distal end of the first elongated tube and closing off the outer tube passage (see par. 33 and 42); a first hub (see manifold 166) connected at a proximal end of the first elongated tube (see par. 35 and Fig. 2); an inner catheter (see inner catheter 104/114) comprising a second elongated tube (see lumen 132) having a distal end (see end 128); wherein the inner catheter moves between a first position in which the distal end of the second elongated tube is positioned within the outer tube passage and proximal of the valve, and between a second position in which the distal end of the second elongated tube is positioned through the valve (see par. 26 and 46; Figures 9B-9C).
Regarding Claim 2, Folk discloses wherein the first hub has a first aperture (see proximal access port 168) and a second aperture (see proximal access port 110), both of which are connected to a first hub passage in communication with the outer tube passage (see par. 35 and Fig. 2).
Regarding Claims 3 and 11, Folk discloses wherein the valve is a duck-bill valve (see duckbill valve 302; par. 39).

    PNG
    media_image1.png
    230
    267
    media_image1.png
    Greyscale
Regarding Claim 5, Folk discloses the inner catheter further comprises a second hub located on a proximal end of the second elongated tube (see par. 36; modified Fig. 2). 






Regarding Claims 6 and 13, Folk discloses a balloon (see balloon 154) disposed on an outer surface of the first elongated tube (see Fig. 2) and connected to the outer tube passage by an aperture (see inflation holes 162) through the first elongated tube (see par. 34).
Regarding Claims 7-8, see rejections of similarly worded Claims 1 and 2 above.   
Regarding Claim 9, Folk discloses wherein the inner tube is positioned through the first access aperture of the first hub (see Fig. 2).
Regarding Claim 14, see rejection of similarly worded Claim 1 above. Folk further discloses an embolic composition including an embolic solvent and agent (see par. 28) that is passed through the inner catheter and delivered to a target location (see par. 12 and 26).
Regarding Claim 16, Folk discloses wherein the delivering the liquid embolic agent into the first passage of the inner catheter further comprises filling a balloon with liquid embolic solvent; the balloon being attached to the outer catheter (see par. 39 and 42). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (PG Pub. 2014/0039459) in view of Chomas et al. (PG Pub. 2012/0116351).
Regarding Claims 4 and 12, Folk discloses a valve but does not disclose a luer lock valve. Chomas discloses a similar embolic delivery system with a luer lock (see par. 126 and 127). It would have been obvious to one for ordinary skill in the art at the time of the invention to use a luer lock valve because Chomas teaches it prevents passage of any embolizing agent (see par. 128), which is a goal shared by both Folk and Chamas.
Regarding Claim 17, Chomas further discloses attaching the distal end of the inner catheter to a luer lock of the valve (see par. 126). It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the inner catheter to the luer lock because Chomas teaches it controls the passing of any embolizing agent (see par. 128).

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (PG Pub. 2014/0039459) in view of Gelfand et al. (PG Pub. 2012/0172680).
Regarding Claims 10 and 15, Folk does not disclose a vacuum source. Gelfand discloses a similar embolization device (see par. 124) that uses a vacuum to pull out unwanted fluid. It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the vacuum source to the second access aperture to prevent fluid from perfusing downstream (see par. 124). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P/Examiner, Art Unit 3792      

/Amanda K Hulbert/Primary Examiner, Art Unit 3792